      Case 4:17-cr-06025-EFS     ECF No. 118    filed 06/06/19   PageID.493 Page 1 of 2



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Jun 06, 2019
                                                                        SEAN F. MCAVOY, CLERK
3

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                  No.   4:17-CR-06025-EFS

7                              Plaintiff,
                                                ORDER GRANTING THE
8                 v.                            GOVERNMENT’S MOTION TO
                                                DISMISS
9    JOHN R. PINE A/K/A JOHN ABRAMS,

10                             Defendant.

11

12         Before the Court, without oral argument, is the Government’s Motion and

13   Request for Leave of Court to Dismiss Indictment with Prejudice, ECF No. 117. The

14   Government seeks the Court’s leave to dismiss the Indictment, ECF No. 1, with

15   prejudice as to Defendant John R. Pine a/k/a John Abrams pursuant to Federal Rule

16   of Criminal Procedure 48(a).

17         The Government has moved to dismiss the Indictment due to an agreement

18   reached with State court prosecutors wherein Defendant would plead guilty and be

19   sentenced to two related offenses in State court. See ECF No. 117; see also ECF No.

20   107. Defendant pled guilty to the offenses and was sentenced in State Superior Court

21   in May 2019. See ECF No. 116. As a result of this sentencing, the Government seeks

22   to dismiss the charges in the present federal matter. ECF No. 117.

23

24
                                                      Rule 48(a) Dismissal — Page 1 of 2
25
      Case 4:17-cr-06025-EFS      ECF No. 118   filed 06/06/19   PageID.494 Page 2 of 2




1          Having reviewed the pleadings filed in connection with the motion, the Court

2    grants the Government leave to dismiss the Indictment.         The Court makes no

3    judgment as to the merit or wisdom of this dismissal.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     The Government’s Motion and Request for Leave of Court to Dismiss

6                 Indictment with Prejudice, ECF No. 117, is GRANTED.

7          2.     The Indictment, ECF No. 1, is DISMISSED WITH PREJUDICE as

8                 to Defendant John R. Pine a/k/a John Abrams.

9          3.     All hearings are STRICKEN, and all pending motions are DENIED

10                AS MOOT.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this order and

12   provide copies to all counsel.

13         DATED this 6th       day of June 2019.

14
                                     s/Edward F. Shea
15                                    EDWARD F. SHEA
                              Senior United States District Judge
16

17

18

19

20

21

22

23

24
                                                      Rule 48(a) Dismissal — Page 2 of 2
25
